PER CURIAM: Leysmilan Rodriguez appeals his 78-month sentence, imposed at the low end of the advisory guideline range, after pleading guilty to one count of conspiracy to commit health' care and wire fraud. The doctrine of invited error precludes Rodriguez from arguing that he was not an organizer or leader of this conspiracy: he agreed to recommend that the district court conclude he was an organizer or leader of the criminal activity in question. For background, see United States v. Love, 449 F.3d 1154 (11th Cir. 2006). AFFIRMED.